NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

ROBERTO VALLE,                        )
                                      )
                                      )
             Appellant,               )
                                      )
v.                                    )     Case No. 2D17-3914
                                      )
STATE OF FLORIDA,                     )
                                      )
             Appellee.                )
                                      )

Opinion filed February 15, 2019.

Appeal from the Circuit Court for
Pinellas County; Anthony Rondolino,
Judge.

Roberto Valle, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and MORRIS and ROTHSTEIN-YOUAKIM, JJ., Concur.